DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of species “A”, Figs. 1-5, in the reply filed on 5/11/2020 is acknowledged.
Claims 9-12, 17-19, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2020.
THE ELECTION IS MADE FINAL.
Claim interpretation
The limitation “virtual axis” has been interpreted per the disclosure as: “the virtual axis may coincide with a housing axis of the filter housing, an installation/removal axis of the hollow filter element into/ out of the first housing section and/or second housing section, a connection axis of the first housing section with the second housing section and/or an element axis of the hollow filter element, or be identical to it/them.” (see specification at page 6, last paragraph).
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 2/01/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Objections
Claim(s) 8 & 26 is/are objected to because of the following informalities:
should read — filter element.— (see claim 8, last 2 lines as present on page 3 filed on 9/30/2020).
should read — pass through.— (see claim 26, last 2 lines as present on page 5 filed on 9/30/2020).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 2-8,13-15,23-24 and 26-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation "the at least one filter housing-associated retention carrier part" in limitation 6, lines 2-3.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “at least one radial outward extending projection” of limitation 4, 
Note: For examination against the prior art; based on the disclosed specification, the limitation of the “the at least one filter housing-associated retention carrier part” in limitation 6, lines 2-3 has been interpreted as the “radial outward extending projection” of limitation 4, line 1.
Claim(s) 28 recite(s) the limitation "the tensile face is located on a side of the at least one filter element-associated retention/carrier part that is facing the opposite second axial end of the annular filter medium, to be facing the first housing section" in page 7, paragraph 5, lines 2-5.
This limitation is unclear. Is the “tensile face” on the side facing the second axial end or facing away (opposite) the second axial end? Is the “tensile face” facing the first axial end or the second axial end?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the “tensile face” has been interpreted to be facing the first axial end.
Claim 28 recites the limitation "axial end of the support tube" in limitation 3, line 2.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim 29 recites the limitation "a bypass valve" in page 9, ¶ 6, line 1.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the bypass valve of page, 8, claim 29, limitation 8, line 4; or another bypass valve. As such, the claim is indefinite for failing to distinctly claim the invention.
bypass valve” in page 9 has been interpreted as the “bypass valve” of page 8.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 28, 3-6, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130075319 A1 by Roesgen.
Regarding claim(s) 28, Roesgen teaches a hollow filter element (18) of a fluid filter (10) configured to be exchangeably arranged in a filter housing (12) of the fluid filter (10), wherein the filter housing has a first housing section (14) and a second housing section (16) (see ¶ [0057] “The oil filter 10 has a filter housing 12 which is composed of a filter cup 14 and a filter head 16.”),
the hollow filter element (18) comprising:
an annular filter medium (22) surrounding a hollow interior of the hollow filter element (18);
an end plate (26) arranged at a first end face of the hollow filter element (18),
the end plate (26) arranged at, fixed onto and covering a first axial end face of the annular filter medium (22) (see ¶ [0058] “a detent end disc 26 are fastened to the end faces of the filter medium 22.”), the end plate is ring-shaped and has a coaxial through opening (see Fig. 6, opening at 62 reads on the claimed opening) which opening into the hollow interior of the hollow filter element (18);

at least one filter element-associated retention/carrier device (62) of a retention/carrier system (58) for retaining and/or carrying the hollow filter element (18) in the first housing section (14) of the filter housing (12) at least during installation and/or removal of the hollow filter element (18) in or from the second housing section (16) of the filter housing (12) (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The switching lug is rotated with the switching device by a first impulse-like axial movement of the filter element from the insertion/removal area into the locking area. The filter element is thus secured in the fastening housing part”);
the at least one filter element-associated retention/carrier device (62) comprising:
a carrier ring (62) arranged on the end plate (26), the carrier ring (62) is annular and projects into the hollow interior of the hollow filter element (18) (see Fig. 6; and ¶ [0072] “The switching sleeve 62 is a cylindrical depression which extends in the center of the detent end disc 26 of the filter element 18 in axial direction toward the seal end disc 24.”), the coaxial through opening of the end plate (26) continuing though a central opening of the carrier ring (62) into the hollow interior of the hollow filter element (18) (see Fig. 6);
at least one filter element-associated retention/carrier part (78/182) formed on a radially inner circumference of the carrier ring (62) and arranged in the hollow interior of the hollow filter element (18) (see Fig. 6), the at least one filter element-associated 
wherein the at least one filter element-associated retention/carrier part (78/182) extends circumferentially over at least a portion of the radially inner circumference of the carrier ring (62) in the hollow interior of the hollow filter element (18) (see Fig. 6) (see ¶ [0072] “The switching guide 78 includes a succession of progressing switching teeth 80 in circumferential direction.”);
wherein the at least one filter element-associated retention/carrier device (62) is configured to retaining and/or carrying the hollow filter element (18) in the first housing (14) section of the filter housing (12) at least during installation and/or removal of the hollow filter element (18) in or from the second housing section (16) of the filter housing (12) (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The switching lug is rotated with the switching device by a first impulse-like axial movement of the filter element from the insertion/removal area into the locking area. The filter element is thus secured in the fastening housing part, even when the latter is pointing with its open side in downward direction.”);
wherein the hollow filter element (18) is configured to be joined with or separated from the first housing section and/or the second housing section by a rotational and/or insertion movement relative to a virtual axis (30), the virtual axis (30) arranged concentric to the annular filter medium and extending through the hollow interior of the hollow filter element from the first axial end to an opposite second axial end of the annular filter medium (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The switching lug is rotated with the switching device by a first impulse-like axial movement of the filter element from the insertion/removal area into the locking area. The filter element is thus secured in the fastening housing part, even when the latter is pointing with its open side in downward direction.”; and ¶ [0084] “For 
wherein the at least one filter element-associated retention/carrier device (62) comprises, circumferentially adjacent to the at least one filter housing-associated retention/carrier part (78/182) relative to the virtual axis (30), one or more through holes extending circumferentially relative to the virtual axis (30) and configured to enable at least one filter housing-associated retention/carrier part (76) of at least one filter housing-associated retention/carrier device (70) of the retention/carrier system (58) to pass through axially (see Fig. 6; the volume around the circumference of cylinder 62 which is not occupied by the part 78/182 reads on the claimed holes);
wherein the at least one filter element-associated retention/carrier part (78) comprises a tensile face (bottom face of part 78) extending circumferentially and radially, wherein the tensile face is located on a side of the at least one filter element-associated retention/carrier part (78) that is facing the opposite second axial end (24) of the annular filter medium (22), to be facing the first housing section (14) (see Fig. 6, the bottom side of the part 78 reads on the claimed tensile face);
wherein the at least one filter element-associated retention/carrier part (78), viewed along an inner circumference of the carrier ring (62) in a circumferential direction, has a rear side and a front side (see Figs. 6 & 7, the left and right sides of the part 78 correspond to the front and rear sides claimed);
wherein the one or more through holes include a first through hole adjacent to the rear side of the at least one filter element-associated retention/carrier part (78) (see Fig. 6, annotated below); and
wherein a space axially adjacent to the tensile face is connected on the rear side of the at least one filter element-associated retention/carrier part (78) to the first through hole in a way suitable for guiding through the at least one filter housing-associated 
The Valve seat is fully capable of performing the functional limitation(s) “seal[ing] against a bypass valve of the filter housing”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability
    PNG
    media_image1.png
    552
    942
    media_image1.png
    Greyscale
 but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 3, Roesgen teaches the apparatus according to claim 28.
Roesgen further teaches wherein the at least one filter element-associated retention/carrier device (62) comprises a free-running annular space (see Figs 6 & 7, the volume above filter element part 78 reads on the claimed annular space) configured to accommodate the at least one filter housing-associated retention/carrier part (see Fig. 7, filter housing-associated retention part 76; retention part 76 is fully capable of being retained above filter element part 78),
wherein the free-running annular space extends circumferentially contiguously relative to the virtual axis (30) and is located, when viewed axially relative to the virtual axis (30) from the end face of the hollow filter element to be facing the first housing section, behind 
wherein the free-running annular space is connected to the one or more through holes of the at least one filter element-associated retention/carrier device in a way suitable for guiding through the at least one filter housing-associated retention/carrier part (see Fig. 6, annotated above; showing a space above the part 78 and the holes on both sides of part 78 being in communication).
Regarding claim(s) 4, Roesgen teaches the apparatus according to claim 3.
Roesgen further teaches wherein the one or more through holes include a second through hole adjacent to the front side of the at least one filter element-associated retention/carrier part (see Fig. 6, annotated above),
wherein the front side of the at least one filter element-associated retention/carrier part (78) comprises a free-running guide (182).
The “guide” is fully capable of performing the functional limitation(s) “guid[ing] the at least one filter housing-associated retention/carrier part from the second through hole into and/or out of the free-running annular space”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. In the current case, the “right side” of the guide (182) is fully capable of guiding the filter housing-associated part to the space above the part 78 though the “right side” second hole.
Regarding claim(s) 5 & 6, Roesgen teaches the apparatus according to claim 28.
Roesgen further teaches wherein the at least one filter element-associated retention/carrier device (62) and the at least one filter element-associated retention/carrier part (78) are arranged at least partially in an interior space of the hollow filter element (18) so as to be accessible from the exterior of the hollow filter element 
Regarding claim(s) 13, Roesgen teaches the hollow filter element according to claim 28.
The retention/carrier system (58, 62 & 70) of which the at least one filter element-associated retention/carrier part (78) is fully capable of performing the functional limitation(s) being “a component is a bayonet-closure-type retention/carrier system” (housing-associated retaining device 70 is in the form a bayonet as claimed) (see Abstract “One detent component (32) is connected to the filter element (18) and one detent component (36) is connected to the fastening housing part (14). At least one detent means (32) of one of the detent components engages in a bayonet-like manner in a cut-out (38) in the other detent component (36).”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 14, the combination of Roesgen and Ardes teaches the hollow filter element according to claim 28.
Roesgen wherein at least two of the filter element-associated retention/carrier parts (78) are provided and arranged in an even or an uneven circumferential distribution relative to the virtual axis (30) (see Figs. 6 & 7, parts 78; only one is shown and the a second would be located on the opposing side of the axis 30 to engage with part 76).
claim(s) 15, the combination of Roesgen and Ardes teaches the hollow filter element according to claim 28.
Roesgen wherein the at least one filter element-associated retention/carrier part (78) on a side facing axially away from the at least one tensile face relative to the virtual axis (30) is provided with a guide surface (182) configured to guide the at least one filter housing-associated retention/carrier part (76).
The “guide” is fully capable of performing the functional limitation(s) “guid[ing] the at least one filter housing-associated retention/carrier part for mating the first housing section (14) and the hollow filter element (18)”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. In the current case, the “right side” of the guide (182) is fully capable of guiding the filter housing-associated part (76) to the space above the part 78 though the “right side” second hole therefore mating the first housing section 14 and the filter element 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesgen.
Regarding claim(s) 2, the combination of Roesgen and Ardes teaches the apparatus according to claim 28.
Roesgen further teaches is silent as to wherein the at least one filter element-associated retention/carrier part on a side where the tensile face is located comprises a limit stop that delimits the tensile face at the front side of the at least one filter element-associated retention/carrier part.
However, Roesgen teaches in another embodiment the use of a limit stop in order to delimit the movement of the housing associated retainer part (see Fig. 13, limit stops 234 and tensile face 52) in order to retain and lock an retained part (232) in place (see ¶ [0101] “In contrast to the first embodiment, the retaining area 42 and the locking area 40 in each case have an axially extending projection 234 at their end that is facing the insertion/removal area 46 at the side that is facing the opening 48. The projections 234 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the limit stop as taught by the embodiment of Fig. 13 of Roesgen with the filter element-associated retention/carrier part of Roesgen, to yield the predictable results of retaining a complementary part adjacent to the tensile face. MPEP 2143.A.
Regarding claim(s) 7, the combination of Roesgen and Ardes teaches the hollow filter element according to claim 28.
Roesgen further teaches wherein the at least one filter element-associated retention/carrier device (62) is directly or indirectly connected to at least one supporting element selected from the group consisting of: a support body of the hollow filter element (18), the end plate (26) of the hollow filter element (18), and the carrier ring (62) of the hollow filter element (18) (see Fig. 6).
The combination of Roesgen and Ardes discloses the claimed invention except for where connected in a detachable manner or in a non-destruction-free detachable manner. The reference does not disclose any reason or advantage for the filter element-associated part (62) to be non-separable. Therefore, like the cap at issue in Dulberg, it is desirable to obtain access to the end of the device to which the retention device is applied, and therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to connected in a detachable manner or in a non-destruction-free detachable manner the components of the apparatus of Roesgen, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04.V.C.
claim(s) 8, the combination of Roesgen and Ardes teaches the hollow filter element according to claim 7.
Roesgen further teaches wherein the support body is a support tube (28) arranged in the hollow interior of the hollow filter element (18).
Claim(s) 29, 23-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesgen, in further in view of US Patent Application Publication No. 20150157968 by Ardes.
Regarding claim(s) 29, Roesgen teaches a fluid filter (10) (see Fig. 1) comprising:
a filter housing (12) comprising at least a first housing section (14) and a second housing section (16) (see Fig. 1),
wherein the first and the second housing sections are at least partly separable from one another for opening the filter housing (see ¶ [0057] “The oil filter 10 has a filter housing 12 which is composed of a filter cup 14 and a filter head 16. The filter head 16 is connected in a way of no further interest in this context to an engine oil system, not shown, of the internal combustion engine. The filter cup 14 is screwed from below into the filter head 16 and is suspended from it.”);
a hollow filter element (18) that is exchangeably arranged in the filter housing (12) (see ¶ [0059] “The rotation/insertion axis 30 is the axis relative to which during assembly or disassembly of the oil filter 10 the rotary and insertion movements of the filter head 16, the filter cup 14 and the filter element 18 relatively to each other occur.”;
a retention/carrier system (58) for retaining and/or carrying the at least one hollow filter element (18) in the first housing section (14) of the filter housing (12) at least during installation and/or removal of the hollow filter element (18) in or from the second housing section (16) of the filter housing (12) (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The switching lug is rotated with the switching device by a first impulse-like axial movement of the filter element from the insertion/removal area into the locking area. The filter element is thus secured in the 
wherein the hollow filter element (18) comprises:
an annular filter medium (22) surrounding a hollow interior of the hollow filter element (18);
an end plate (26) arranged at a first end face of the hollow filter element (18), the end plate (26) arranged at, fixed onto and covering a first axial end face of the annular filter medium (22) (see ¶ [0058] “a detent end disc 26 are fastened to the end faces of the filter medium 22.”), the end plate is ring-shaped and has a coaxial through opening (see Fig. 6, opening at 62 reads on the claimed opening) which opening into the hollow interior of the hollow filter element (18);
a support tube (28) arranged in and extending through the hollow interior of the hollow filter element (18) (see ¶ [0058] “In the interior of the filter medium 22 a support tube 28 that is fluid-permeable in radial direction extends between the seal end disc 24 and the detent end disc 26 coaxially to the rotation/insertion axis 30.”); and axial end of the support tube (28) forming a valve seat arranged on the end plate (26) and surrounding the coaxial through opening of the end plate (26) (see Fig. 6, detail annotated above;
at least one filter element-associated retention/carrier device (62) of a retention/carrier system (58) the at least one filter element-associated retention/carrier device (62) comprising:
a carrier ring (62) arranged on the end plate (26), the carrier ring (62) is annular and projects into the hollow interior of the hollow filter element (18) (see Fig. 6; and ¶ [0072] “The switching sleeve 62 is a cylindrical depression which extends in the center of the detent end disc 26 of the filter element 18 in axial direction toward the seal end disc 24.”), the coaxial through opening of the end plate (26) continuing though a central 
at least one filter element-associated retention/carrier part (78/182) formed on a radially inner circumference of the carrier ring (62) and arranged in the hollow interior of the hollow filter element (18) (see Fig. 6), the at least one filter element-associated retention/carrier part (78/182) projecting radially inwardly from the carrier ring (62) (see ¶ [0072] “The switching sleeve 62 includes at its radial inward side a switching guide 78 that projects in radial direction inwardly.”);
wherein the at least one filter element-associated retention/carrier part (78/182) extends circumferentially over at least a portion of the radially inner circumference of the carrier ring (62) in the hollow interior of the hollow filter element (18) (see Fig. 6) (see ¶ [0072] “The switching guide 78 includes a succession of progressing switching teeth 80 in circumferential direction.”);
wherein the hollow filter element (18) is configured to be joined with or separated from the first housing section (14) and/or the second housing section by a rotational and/or insertion movement relative to a virtual axis (30), the virtual axis (30) arranged concentric to the annular filter medium (22) and extending through the hollow interior of the hollow filter element from the first axial end to an opposite second axial end of the annular filter medium (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The switching lug is rotated with the switching device by a first impulse-like axial movement of the filter element from the insertion/removal area into the locking area. The filter element is thus secured in the fastening housing part, even when the latter is pointing with its open side in downward direction.”; and ¶ [0084] “For dismantling, the filter cup 14 is unscrewed in opposite direction of rotation from the filter head 16.”);
wherein the at least one filter element-associated retention/carrier device (62) comprises, circumferentially adjacent to the at least one filter housing-associated 
wherein the retention/carrier system (62) further comprises:
at least one filter housing-associated retention/carrier part (70)’
at least one radial outward extending projection (76) fixed on a radially outer side of an at least one filter housing-associated retention/carrier part (70);
wherein an at least one radial outward extending projection (76) is positioned to contact against at least one filter element-associated retention/carrier part (78/182) in the hollow interior of the hollow filter element (18), to retain and mount the hollow filter element onto the first housing section by the rotational and/or insertion movement (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The switching lug is rotated with the switching device by a first impulse-like axial movement of the filter element from the insertion/removal area into the locking area. The filter element is thus secured in the fastening housing part, even when the latter is pointing with its open side in downward direction.”);
Roesgen is silent as to where the filter housing-associated component is a bypass valve coaxially fixed onto an interior surface of the first housing section, the valve seat is configured to seal against the bypass valve of the filter housing; the bypass valve configured to close against a valve seat of the hollow filter element, closing off a hollow interior of a hollow filter element when the hollow filter element is installed in the filter housing; and at least one radial outward extending projection is disposed on the bypass valve;.
However, Ardes teaches a first housing section (11) comprising:

a valve seat (25) is configured to seal against the bypass valve (4) of the filter housing (11);
the bypass valve (4) configured to close against a valve seat of a hollow filter element (2), closing off a hollow interior (23) of the filter housing (11) (see ¶ [0040] “Further, second coupling elements are provided further above in liquid filter 1, namely second coupling elements 25 at the upper end of supporting body 23, and associated second coupling elements 45 on a valve housing 40 of a filter bypass valve 4 that is fixed to the cover. Inside valve housing 40, a valve body 41, pre-loaded by a spring 42, is guided so as to be capable of axial displacement relative to a valve seat.”); and
an at least one radial outward extending projection (45) is disposed on the bypass valve (4) (see ¶ [0058] “FIG. 19 shows screw cover 11 with filter bypass valve 4 fixed thereon on the one hand, and filter insert 2 with support body 23 situated therein on the other hand, as separated individual parts. Second coupling elements 45 are situated on the outer circumference of valve housing 40. On the upper end of support body 23 second coupling elements 25 are visible, and on the lower end of support body 23 first coupling elements 24 are visible.”);
in order to connect and separate the filter housing and the filter element to each other (see ¶ [0019] “here a double configuration of cooperating coupling elements is provided in order on the one hand to connect the screw cover and the filter insert to one another and to separate them from one another, and on the other hand to connect the filter insert 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a bypass valve coaxially fixed onto an interior surface of the first housing section, the bypass valve configured to close/seal against a valve seat of the hollow filter element, closing off a hollow interior of a hollow filter element when the hollow filter element is installed in the filter housing; and at least one radial outward extending projection (76) is disposed on the bypass valve as taught by Ardes in the apparatus of Roesgen in order to reduce mechanical damage to the individual parts of the apparatus (see ¶ [0010] “The present invention advantageously brings it about that the risks of mechanical damage that go along with a snap connection, in particular the breakage of parts of the connecting means, are reliably avoided, because according to the present invention the coupling elements are brought into and out of engagement relative to one another solely through rotation.”). MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the hollow filter element of Roesgen with a bypass valve as taught by Ardes, to yield the predictable results of providing a bypassing valve to ensure that lubricant can exit the filter housing when the pressure of the fluid to be filtered is beyond the threshold pressure because of fouling of the hollow filter element. MPEP 2143.A.
Regarding claim(s) 23, the combination of Roesgen and Ardes teaches the filter according to claim 29.
Roesgen further teaches wherein the first housing section is a housing cover (14).
Roesgen is silent as to where the housing cover comprises: a bypass valve comprising a bypass valve housing, wherein the at least one radial outward extending projection is disposed on the bypass valve housing.
Roesgen teaches where the filter the at least one radial outward extending projection (76) is disposed on a cylindrical housing (70) of the housing cover (14).
Further, Ardes teaches a housing cover (11) comprising:
a bypass valve (4) comprising a bypass valve housing (40),
wherein an at least one radial outward extending projection (45) is disposed on the bypass valve housing (40) (see ¶ [0058] “FIG. 19 shows screw cover 11 with filter bypass valve 4 fixed thereon on the one hand, and filter insert 2 with support body 23 situated therein on the other hand, as separated individual parts. Second coupling elements 45 are situated on the outer circumference of valve housing 40. On the upper end of support body 23 second coupling elements 25 are visible, and on the lower end of support body 23 first coupling elements 24 are visible.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a a bypass valve comprising a bypass valve housing, wherein the at least one radial outward extending projection is disposed on the bypass valve housing as taught by Ardes in the apparatus of Roesgen in order to reduce mechanical damage to the individual parts of the apparatus (see ¶ [0010] “The present invention advantageously brings it about that the risks of mechanical damage that go along with a snap connection, in particular the breakage of parts of the connecting means, are reliably avoided, because according to the present invention the coupling elements are brought into and out of engagement relative to one another solely through rotation.”). MPEP 2143.G.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the hollow filter element of Roesgen with a bypass valve as taught by Ardes, to yield the predictable results of providing a bypassing valve to ensure that lubricant can exit the filter housing when the pressure of the fluid to be filtered is beyond the threshold pressure because of fouling of the hollow filter element. MPEP 2143.A.
claim(s) 24, the combination of Roesgen and Ardes teaches the filter according to claim 23.
The combination of Roesgen and Ardes further teaches wherein the at least one radial outward extending projection (Roesgen 76 and/or Ardes 45) is disposed on a radially outer face of the bypass valve housing (Roesgen 170 and/or Ardes 40) (see Ardes ¶ [0058] FIG. 19 shows screw cover 11 with filter bypass valve 4 fixed thereon on the one hand, and filter insert 2 with support body 23 situated therein on the other hand, as separated individual parts. Second coupling elements 45 are situated on the outer circumference of valve housing 40. On the upper end of support body 23 second coupling elements 25 are visible, and on the lower end of support body 23 first coupling elements 24 are visible.”).
Regarding claim(s) 26, Roesgen teaches a first housing section (14) of a filter housing (12) of a filter (10) (see Fig. 1);
wherein the filter housing (14) is configured to be joined to at least one second housing section (see Figs. 1 & 11, second housing 16) for sealing off the filter housing and to be separated at least partially from the at least one second housing section 16) for opening the filter housing (see ¶ [0057] “The oil filter 10 has a filter housing 12 which is composed of a filter cup 14 and a filter head 16. The filter head 16 is connected in a way of no further interest in this context to an engine oil system, not shown, of the internal combustion engine. The filter cup 14 is screwed from below into the filter head 16 and is suspended from it.”),
wherein the first housing section (14) comprises:
at least one filter housing-associated retention/carrier device (70) of a retention/carrier system (see Fig. 1, 70; and Fig. 7, 170) for retaining and/or carrying a hollow filter element in the first housing section at least during installation and/or removal of the hollow filter element in or from the second housing section (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The 
wherein the first housing section (14) is configured to be joined with or separated the second housing section (16) by a rotational and/or insertion movement relative to a virtual axis (30) (see ¶ [0057] “The oil filter 10 has a filter housing 12 which is composed of a filter cup 14 and a filter head 16. The filter head 16 is connected in a way of no further interest in this context to an engine oil system, not shown, of the internal combustion engine. The filter cup 14 is screwed from below into the filter head 16 and is suspended from it.”);
wherein the at least one filter housing-associated retention/carrier device (62) comprises a retention carrier system comprising:
at least one filter housing-associated retention/carrier part (70)’
at least one radial outward extending projection (76) fixed on a radially outer side of an at least one filter housing-associated retention/carrier part (70);
wherein the at least one radial outward extending projection (76) is positioned to contact against at least one filter element-associated retention/carrier part (78/182) in the hollow interior of the hollow filter element (18), to retain and mount the hollow filter element onto the first housing section by the rotational and/or insertion movement (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The switching lug is rotated with the switching device by a first impulse-like axial movement of the filter element from the insertion/removal area into the locking area. The filter element is thus secured in the fastening housing part, even when the latter is pointing with its open side in downward direction.”);
wherein the at least one filter housing-associated retention/carrier device (62) comprises, circumferentially adjacent to the at least one filter housing-associated retention/carrier part (78) relative to the virtual axis (30), at least one gap extending 
The filter housing-associated retention/carrier device (62) is fully capable of performing the functional limitation(s) of “retaining and/or carrying a hollow filter element in the first housing section at least during installation and/or removal of the hollow filter element in or from the second housing section” (see ¶ [0013] “For assembling the filter, the filter element is inserted into the filter housing part. The switching lug is rotated with the switching device by a first impulse-like axial movement of the filter element from the insertion/removal area into the locking area. The filter element is thus secured in the fastening housing part,”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
The gaps around the carrier device (70) are fully capable of performing the functional limitation(s) “enable at least one corresponding filter element-associated retention/carrier part of at least one filter element-associated retention/carrier device of the retention/carrier system to axially pass through”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Roesgen is silent as to where the filter housing-associated component (70) is a bypass valve coaxially fixed onto an interior surface of the first housing section, the bypass valve configured to close against a valve seat of the hollow filter element, closing off a hollow interior of a hollow filter element when the hollow filter element is installed 
However, Ardes teaches a first housing section (11) comprising:
a filter housing-associated component which is a bypass valve (4) coaxially fixed onto an interior surface of the first housing section (11) (see ¶ [0019] “A further embodiment of the liquid filter according to the present invention provides that a filter bypass valve is situated in the screw cover, connected fixedly thereto, and that second mechanical releasable coupling elements are provided between the filter bypass valve or screw cover on the one hand and the filter insert, in particular a support body situated therein, on the other hand.”);
the bypass valve (4) configured to close against a valve seat of a hollow filter element (2), closing off a hollow interior (23) of the filter housing (11) (see ¶ [0040] “Further, second coupling elements are provided further above in liquid filter 1, namely second coupling elements 25 at the upper end of supporting body 23, and associated second coupling elements 45 on a valve housing 40 of a filter bypass valve 4 that is fixed to the cover. Inside valve housing 40, a valve body 41, pre-loaded by a spring 42, is guided so as to be capable of axial displacement relative to a valve seat.”); and
an at least one radial outward extending projection (45) is disposed on the bypass valve (4) (see ¶ [0058] “FIG. 19 shows screw cover 11 with filter bypass valve 4 fixed thereon on the one hand, and filter insert 2 with support body 23 situated therein on the other hand, as separated individual parts. Second coupling elements 45 are situated on the outer circumference of valve housing 40. On the upper end of support body 23 second coupling elements 25 are visible, and on the lower end of support body 23 first coupling elements 24 are visible.”);
in order to connect and separate the filter housing and the filter element to each other (see ¶ [0019] “here a double configuration of cooperating coupling elements is provided in order on the one hand to connect the screw cover and the filter insert to one another 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a bypass valve coaxially fixed onto an interior surface of the first housing section, the bypass valve configured to close against a valve seat of the hollow filter element, closing off a hollow interior of a hollow filter element when the hollow filter element is installed in the filter housing; and at least one radial outward extending projection (76) is disposed on the bypass valve as taught by Ardes in the apparatus of Roesgen in order to reduce mechanical damage to the individual parts of the apparatus (see ¶ [0010] “The present invention advantageously brings it about that the risks of mechanical damage that go along with a snap connection, in particular the breakage of parts of the connecting means, are reliably avoided, because according to the present invention the coupling elements are brought into and out of engagement relative to one another solely through rotation.”). MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the hollow filter element of Roesgen with a bypass valve as taught by Ardes, to yield the predictable results of providing a bypassing valve to ensure that lubricant can exit the filter housing when the pressure of the fluid to be filtered is beyond the threshold pressure because of fouling of the hollow filter element. MPEP 2143.A.
Regarding claim(s) 27, the combination of Roesgen and Ardes teaches the apparatus first housing section according to claim 26.
Roesgen further teaches wherein the first housing section is a housing cover (14) configured to close off the second housing section that is a housing pot (16) (see ¶ [0057] “The oil filter 10 has a filter housing 12 which is composed of a filter cup 14 and a filter head 16. The filter head 16 is connected in a way of no further interest in this context to .
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102 and 112(b) previously set forth.
New rejections under 35 U.S.C. § 112(b) & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 12-15, with respect to the rejection(s) of claim(s) 21, 23, 24, and 26 under 35 USC § 103 have been fully considered, but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773

/LUCAS A STELLING/Primary Examiner, Art Unit 1773